FINAL ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendments and Response filed December 11, 2020.  Claims 49, 60, 61 and 64 have been amended, claims 62-63 have been canceled, and claims 69-70 have been added.  It is noted that all prior rejections of claims 62-63 are moot in view of the cancellation of those claims.  Claims 49-61 and 64-70 are now pending and under consideration.  Applicant’s amendments and arguments have been thoroughly reviewed, and have overcome the following objections/rejections set forth in the prior Office action:
The objections to the specification, in view of applicant’s amendments to remove hyperlinks; and
The rejections under 35 USC 112(b)/second paragraph, in view of applicant’s clarifying amendments. 
Claims 49-61 and 64-70 remain rejected for the reasons given below, which include new grounds of rejection necessitated by applicant’s amendments. Any rejections and/or objections not reiterated in this action have been withdrawn.  This action is FINAL.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Election/Restrictions
Applicant’s election of the species of SEQ ID NOS 1-25, as well as SEQ ID NOS 1-40, 1-50, and 1-100, in the reply filed on April 1, 2020 is again acknowledged. 
Claim Objections
Claims 49-61 and 64-68 are objected to because of the following informalities:  independent claims 49, 61 and 64 were amended to address a prior objection, but each contains a minor typographical error, reciting “Position” rather than the plural “Positions” (note that the claims require and are referring to multiple “MVPs”; this abbreviation is taught in the specification as an abbreviation for “Methylation Variable Positions”).  Appropriate correction is required; this objection may be overcome by amending each of these independent claims (claims 49, 61 and 64) to correct the typographical error.
Claims 69-70 are objected to because of the following informalities: the claims employ the abbreviation “MVPs” without ever providing the complete term “methylation variable positions”.  Appropriate correction is required; this objection may be overcome by amending independent claim 69 to recite “methylation variable positions (MVPs)” for the first instance of use of this term in the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)/second paragraph
THE FOLLOWING INCLUDES NEW GROUNDS OF REJECTION NECESSITATED BY APPLICANT'S AMENDMENTS:
Claims 61 and 69-70 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 69-70 are indefinite over the recitation in independent claim 69 of the limitation “said methylation relative to a non-cancer control”.  Claim 69 as written simply requires “measuring the presence of methylation in the MVPs identified in [CG] of each of SEQ ID Nos 1 to 3 in DNA from a urine sample from an individual”; there is no requirement in the claim for quantification of methylation, measuring levels of methylation, etc.  Thus, it is unclear what is meant by the language “said methylation relative to a non-cancer control”, and what further requirements might be imparted by the inclusion of this language.  More particularly, this language could be interpreted as simply requiring the use of a non-cancer control in any manner (to ensure that methylation is actually being detected), or as requiring something more, such as quantitation of methylation, or some kind of estimation of relative methylation levels, such that the “measuring the presence of methylation” actually requires something beyond just detecting presence or absence of methylation.  As the language of claim 69 thus has a variety of possible reasonable interpretations involving different boundaries, further clarification is required.
Claim Rejections - 35 USC § 103
THE FOLLOWING INCLUDES NEW GROUNDS OF REJECTION NECESSITATED BY APPLICANT'S AMENDMENTS:
Claims 49-61 and 64-70 are rejected under 35 U.S.C. 103 as being unpatentable over Reinert 2011 (Clinical Cancer Research 17(17):5582 [Sept 2011]; cited in IDS) in view of Reinert 2012 (Advances in Urology, Volume 2012, Article ID 503271, 11 pages [2012]; previously cited), as evidenced by the specification.  
Initially, it is reiterated that the specification teaches that “the bladder cancer-specific diagnostic MVP biomarkers defined herein were initially identified using the Illumina Infinium HumanMethylation450 BeadChip array system” (see page 20, first paragraph).  Thus, the teachings of the specification establish that the use of this BeadChip array system to measure methylation with respect to samples encompassed by the claims inherently meets the requirements of the claims with regard to the MVP group of SEQ ID NOS 1-150 (see entire reference, particularly page 19, as well as page 18, and the reference to the use of the Illumina Infinium Human Methylation450 BeadChip kit at pages 21-22).  
Reinert 2011 discloses methods comprising measuring global methylation patterns in bladder cancer samples, including urine samples of bladder cancer patients (see entire reference, particularly page 5583).  Reinert 2011 disclose that performing such analyses aids in identifying cancer markers for early detection of bladder cancer (see abstract), and further may contribute to optimization of cancer therapy via identification of markers associated with disease stage and progression (see, e.g., the gray box at page 5583, left column).  Reinert 2011 teach the use of Infinium arrays 
Reinert 2012 provide an overview of the topic of “methylation markers for urine-based detection of bladder cancer” (see entire reference, particularly the title and abstract), including a discussion of the findings and teachings of Reinert 2011 (see page 6, left column).  Reinert 2012 teach that further technological advances in the field “may uncover even more sensitive and specific markers in the future”, citing as an example use of the Infinium HumanMethylation450 BeadChip (see page 8).
In view of the teachings of Reinert 2012, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the methods taught by Reinert 2011 so as to have employed therein the Infinium HumanMethylation450 BeadChip, and thereby to have performed methods encompassed by the claims (given the teachings of the specification establishing that this BeadChip functions in detection of all MVPs of the claims).  An ordinary artisan would have been motivated to have made such a modification by Reinert 2012’s teaching that the practice of such a method could potentially result in detecting “even more sensitive and specific markers” of bladder cancer.
With more particular regard to claim 49 and its dependent claims 50-54, it is reiterated that Reinert 2011 in view of Reinert 2012 suggest all of the MVPs of SEQ ID NOS 1-150.  With further regard to the new limitation of claim 49, “wherein the measuring identifies the presence of methylation in the [CG] of each of SEQ ID Nos 1 to 3”, again this is inherently and necessarily accomplished by the practice of the method 
With further regard to claim 61, the techniques suggested by Reinert 2011 in view of Reinert 2012 encompass analyzing methylation status of MVPs of the claims using urine samples, employing BeadChip arrays as noted above.  Regarding the new language “the assaying identifies the presence of methylation in the [CG] of each of SEQ ID Nos 1 to 3”, again, the practice of this method also inherently and necessarily “identifies the presence of methylation” at each of the positions tested by the method, which positions include those of SEQ ID NOS 1-3 (as discussed above).
With further regard to claims 64-68, Reinert 2011 in view of Reinert 2012 teach determining methylation patterns in patients of the type specified in the claims as discussed above.  Reinert 2012 further suggests performing such methods while patients are undergoing treatment for bladder cancer, for surveillance purposes (see page 6, right column), which is sufficient to suggest performing methylation detection as specified in the claims before, during, and after treatment, for the benefit of surveillance, regardless of the outcome of that surveillance; the combined teachings of the 
	With further regard to new claims 69-70, these claims simply require “measuring the presence of methylation in the MVPs....in DNA from a urine sample from an individual, said methylation relative to a non-cancer control”.  As discussed above, the testing of urine is a preferred embodiment taught by Reinert 2011 (as well as Reinert 2012), and the measuring of presence of methylation of each of SEQ ID NOS 1-3 is addressed above.  The manner in which “said methylation level relative to a non-cancer control” further limits the claims is unclear (see the above indefiniteness rejection); as Reinert 2011 does teach analysis of normal bladder urothelium as a control (see page 5583, left column), Reinert 2011 does teach use of a non-cancer control relative to which methylation is measured (and this is sufficient to teach and suggest what is required by the claims to the extent they are presently understood).  Claim 70 further limits the claims to a larger group of SEQ ID Nos; this further limitation is also addressed above.  
The reply of December 11, 2020 traverses the prior rejection of claims based upon the same combination of references on the following grounds.
The reply briefly summarizes the claims and the cited art, and urges that the “combination of references fails to disclose or suggest that the MVPs defined by SEQ ID Nos 1 to 3 are methylated from a sample” (Reply page 11).  Applicant acknowledges that the “combination of references refers to a chip that concerns analysis of differential methylation” but argues “it does not teach or suggest to consider methods of measuring for the presence of methylation of the specific markers in SEQ ID Nos 1 to 3”; the reply states that “analysis of genomic DNA for methylation from samples results in some markers being methylated and some markers having the absence of methylation” (Reply page 11).  At page 11 bridging to page 12, the reply summarizes the points that the “combination of references fails to teach or suggest methods that (1) analyze SEQ ID NO: 1 to 3 specifically; and (2) analyze for the presence of methylation at SEQ ID NOs 1 to 3”.  Applicant urges that without the teachings of the specification one would not “cherry pick SEQ ID Nos 1 to 3” for measurement of methylation, concluding that the “vast number of potential markers for analysis fail to make obvious the analysis for the methylation of the specific MVP of SEQ ID Nos 1 to 3” (Reply page 12).
These arguments have been thoroughly considered but are not persuasive.  
Pertinent to all of the claims, with regard to the issue of “specifically” analyzing SEQ ID NOS 1-3, applicant’s claims are clearly not limited to measuring methylation at SEQ ID NOS 1-3 – all of the claims under consideration recite the open transitional language “comprising”, and further, all of the claims explicitly encompass methods involving the testing of 100+ methylation sites.  As discussed in the rejection, SEQ ID In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). With regard to the issue of measuring or assaying “presence of methylation”, the majority of the claims – specifically independent claims 49, 61 and 69, and claims dependent therefrom – do not set forth any requirement that methylation (of a particular level, or even generally) actually be present; rather, the claims recite a measuring that “identifies the presence of methylation” (claim 49), an analyzing/assaying that “identifies the presence of methylation” (claim 61), and a “measuring the presence of methylation” (claim 69).  Such general language does not impart a requirement for any particular outcome of the measuring/analyzing/assaying – so long as the testing is sufficient to identify “presence of methylation”, it meets the requirements of the claims.  With regard to claim 64 and its dependent claims, claim 64 does include the limitation “after being determined to have at least 25...MVPs methylated” and “after being determined to have methylation in the [CG] of each of SEQ ID Nos 1 to 3”.  However, as discussed in the rejection, the claims under consideration encompass performing any “treating a patient for bladder cancer comprising administering bladder cancer therapy” that occurs at any point after the recited methylation has been “determined”; thus, the claims encompass testing during ongoing standard therapy for bladder cancer, as well as any type of therapy that is administered after the methylation analysis (which again, is clearly suggested by the art to be beneficial to perform on this particular patient type).  While applicant’s argument might .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA B JOHANNSEN whose telephone number is (571)272-0744.  The examiner can normally be reached on Monday-Friday, 8:30 am-2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/DIANA B JOHANNSEN/Primary Examiner, Art Unit 1634